J-A01001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JAMES R. WILLIAMS                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHELSEA WILLIAMS                           :
                                               :
                                               :   No. 1182 MDA 2021
    APPEAL OF: JAMES AND CHARLENE              :
    WILLIAMS,                                  :
                                               :
                       Intervenors             :

                 Appeal from the Order Entered August 6, 2021
      In the Court of Common Pleas of York County Civil Division at No(s):
                              2013-FC-001306-03


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY LAZARUS, J.:                              FILED MARCH 09, 2022

        James and Charlene Williams (collectively, Grandparents)1 appeal from

the order, entered in the Court of Common Pleas of York County, denying their

petition seeking to intervene and grant them standing to seek partial custody

of their grandson, J.R.W. After careful review, we affirm.

        The facts do not seem to be in great dispute. J.W. (Father) and C.W.

(Mother) (collectively, Parents) married in May 2011. In June 2011, J.R.W.

was born. At the time of J.R.W.’s birth, while Parents waited for their home




____________________________________________


1   Grandparents are J.R.W.’s paternal grandparents.
J-A01001-22


to be move-in-ready, Parents and Child resided with Grandparents for one

month.

       Parents separated in October 2012 and, ultimately, divorced in 2013.

From June 2013 through September 2016, J.R.W. lived with Grandparents “on

a full[-]time basis.” N.T. Standing Hearing, 4/23/21, at 18. On July 19, 2013,

Father filed a custody complaint against Mother. On August 26, 2013, the

court entered an interim custody order, pending trial, granting Parents joint

legal and shared physical custody. On March 4, 2016, Mother filed a petition

to modify custody,2 seeking primary physical custody of J.R.W. after she

decided to relocate to Maryland. On April 12, 2016, the court entered another

interim custody order awarding Parents shared legal and physical custody of

J.R.W. on a two-week rotation.

       Following a custody trial held on September 6, 2016, the Honorable

Kathleen J. Pendergast entered a final order awarding Parents joint legal

custody, Father primary physical custody, and Mother partial physical custody.

At trial Mother “raised concerns that Father was relying heavily on

[G]randparents to help him in his duties.”        Trial Court Custody Opinion,

9/12/16, at 6.      As a result of Mother’s concern, the trial court specifically

questioned Father about his involvement in J.R.W.’s life, particularly Father’s


____________________________________________


2 Parents allegedly disagreed on where J.R.W. “would attend school and
necessary modifications based upon J.R.W.’s school schedule.” Father’s and
Mother’s Joint Memorandum of Law, 7/30/21, at 2.


                                           -2-
J-A01001-22


decisions regarding J.R.W.’s doctor and dentist appointments and Father’s

attendance at J.R.W.’s preschool activities.    See id.    In deciding to award

Father primary physical custody, the trial judge concluded that Father has

clearly been involved in medical decisions for J.R.W. and that Father “took the

initiative in arranging” for J.R.W. to attend preschool and other activities. Id.

The trial court ultimately found that “[b]oth parents seem to be accepting their

primary responsibilities for meeting the needs of [J.R.W.] with appropriate

assistance from family.” Id. The court also found that J.R.W. “has always

lived at the marital residence,” that the house is in Father’s name only, and

that “stability in [J.R.W.’s] education is more likely [if J.R.W. were to live] at

. . . Father’s [residence.]”   Id. at 7.    Finally, the court determined that

Grandmother, who does not work outside of the home, “has been the stable

daycare resource for both Father and Mother.” Id. at 12.

      Since resolution of the custody matter, Parents’ relationship with

Grandparents has declined.      On April 1, 2021, Grandparents initiated the

instant custody action, seeking partial physical custody of J.R.W., by filing a

petition for standing and a request to intervene based on the in loco parentis




                                      -3-
J-A01001-22


doctrine, see 23 Pa.C.S.A. § 5324(2),3 as well as pursuant to section 5325(2)4

of the Child Custody Act (Act).5               Parents filed preliminary objections to

Grandparents’      petition,   as   well   as      a   joint   brief   opposing   granting

Grandparents’ standing6 and permission to intervene. The court held hearings

____________________________________________


3Pursuant to section 5324(2), “[a] person who stands in loco parentis to the
child . . . may file an action for any form of physical custody or legal custody.”
23 Pa.C.S.A. § 5324(2) (italics added).

4Pursuant to section 5325(2), grandparents and great-grandparents may file
an action for partial physical or supervised physical custody

                                           *      *     *

        (2) where the relationship with the child began either with the
        consent of a parent of the child or under a court order and where
        the parents of the child:

        (i) have commenced a proceeding for custody; and

        (ii) do not agree as to whether the grandparents or great
        grandparents should have custody under this section[.]

23 Pa.C.S.A. § 5325(2).

5   See 23 Pa.C.S.A. § 5321, et seq.

6   In D.P. v. G J.P., 146 A.3d 204 (Pa. 2016), our Supreme Court stated:

        It is notable that the redrafted 23 Pa.C.S.[A.] ch. 53, more
        expressly than its predecessor, segregates grandparent standing
        requirements (23 Pa.C.S.[A.] § 5325) from merits considerations
        (23 Pa.C.S.[A.] § 5328). Therefore, as illustrated presently,
        whenever there are contested issues relating to standing, the
        chapter gives parents the ability to bifurcate the proceedings by
        seeking dismissal for lack of standing, thereby requiring that any
        such preliminary questions be resolved before the complaint’s
        merits are reached. The potential for such bifurcation serves an
        important screening function in terms of protecting parental
(Footnote Continued Next Page)


                                           -4-
J-A01001-22


on April 23, 2021 and August 2, 2021. On August 6, 2021, the trial court

dismissed Grandparents’ petition, heavily relying on the following reasons

established at the 2016 custody trial:


       (1)    At the time of the custody hearing in 2016, Parents were
              found to accept their primary responsibilities for meeting the
              needs of J.R.W. with appropriate assistance from extended
              family (“Father was primarily doing the duties when [J.R.W.]
              was with him and Mother was primarily meeting her duties
              when [J.R.W.] was with her”);

       (2)    Grandmother testified that, at most, J.R.W. spent time
              overnight at her house two nights per week when [F]ather
              was working long shifts as a firefighter with emergency
              services;

       (3)    Grandparents have not had legal custody of J.R.W. or
              provided anything other than daycare to him during the
              recent years (since 2016);

       (4)    Grandparents have never had standing throughout the
              entirety of the underlying custody matter between Parents,
              nor have they been a party to such proceeding;

       (5)    Parents object to Grandparents obtaining standing; and

       (6)    Due to Parents’ objection to standing, if the court were to
              grant Grandparents standing[,] it “would be contrary to the
              constitutional rights of the parents as well as current case
              law.”

Order, 8/6/21, at 2-4.



____________________________________________


       rights. As suggested, it facilitates early dismissal of complaints,
       thereby relieving families of the burden of litigating their merits
       where a sufficient basis for standing is absent.

Id. at 213.


                                           -5-
J-A01001-22



      Grandparents filed a timely notice of appeal from the court’s order, as

well as a court-ordered Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. Grandparents present the following issues for our

review:

      (1)   Did the trial court err as a matter of law in conflating
            standing for grandparents pursuant to the in loco parentis
            doctrine and standing pursuant to 23 Pa.C.S. § 5325?

      (2)   Did the trial court err as a matter of law in dismissing
            grandparents’ petition for partial custody based on a lack of
            standing?

      (3)   Did the trial court err as a matter of law in denying
            grandparents’ standing pursuant to the recently decided
            case of E.A., III v. E.C., [259 A.3d 497 (Pa. Super. 2021)]?

      (4)   Did the trial court err as a matter of law in denying
            grandparents’ standing pursuant to the in loco parentis
            doctrine by determining that their claim for standing was
            “stale[?]”

Grandparents’ Brief, at 6.

      Threshold issues of standing are questions of law; thus, our standard of

review is de novo and our scope of review is plenary. K.W. v. S.L., 157 A.3d

498, 504 (Pa. Super. 2017). The concept of standing is vital in ensuring that

cases are presented to the court by an individual who has a genuine, and not

merely a theoretical, interest in the matter. Thus, “the traditional test for

standing is that the proponent of the action must have a direct, substantial

and immediate interest in the matter at hand.” D.G. v. D.B., 91 A.3d 706,

708 (Pa. Super. 2014); see also Ken R. v. Arthur Z., 682 A.2d 1267, 1270

(Pa. 1996) (determination of standing simply implies party has substantial



                                     -6-
J-A01001-22



interest in subject matter of litigation and interest is direct and immediate,

and not remote consequence). In M.W. v. S.T., 196 A.3d 1065 (Pa. Super.

2018), our Court emphasized:

       In the area of child custody, principles of standing have been
       applied with particular scrupulousness because they serve a dual
       purpose: not only to protect the interest of the court system by
       assuring that actions are litigated by appropriate parties, but also
       to prevent intrusion into the protected domain of the family by
       those who are merely strangers, however well-meaning.

Id. at 1069 (citation omitted).

       “Generally, the Child Custody Act does not permit third parties to seek

custody of a child contrary to the wishes of that child’s parents. The Act

provides several exceptions to this rule, which apply primarily to grandparents

and great-grandparents.” Id., citing K.W., 157 A.3d at 504. “[Traditionally,

unless] a person seeking custody [wa]s a parent, grandparent, or great-

grandparent of the child, the Act allow[ed] for standing only if that “person []

st[ood] in loco parentis to the child.” K.W., supra at 504, citing 23 Pa.C.S.A.

§ 5324(2). See also 23 Pa.C.S.A. § 5324(3); Id. at §§ 5325(1-3).7

____________________________________________


7  In 2018, section 5324 was amended to add that an individual—other than a
parent, grandparent, or great-grandparent—may file an action for any form of
physical or legal custody, where that person “establishes by clear and
convincing evidence all of the following: (i) The individual has assumed or is
willing to assume responsibility for the child[;] (ii) The individual has a
sustained, substantial and sincere interest in the welfare of the child. In
determining whether the individual meets the requirements of this
subparagraph, the court may consider, among other factors, the nature,
quality, extent and length of the involvement by the individual in the child’s
life[; and] (iii) Neither parent has any form of care and control of the child.”
See 23 Pa.C.S.A. § 5324(4) (i-iii). This amendment, however, is inapplicable
to facts of this case.

                                           -7-
J-A01001-22



      Each of Grandparents’ issues on appeal concerns the trial court’s

determination that they do not stand in loco parentis to Child and, thus, do

not have standing to seek partial custody of J.W.R. Essentially, Grandparents

argue that E.A. “has no applicability to the instant proceedings” where the

facts of E.A. are not only strikingly different than those in the instant case,

but where E.A. also “did not purport to rule on a question of standing involving

in loco parentis or a grandparent litigant’s standing pursuant to [section]

5324.” Grandparents’ Brief, at 29. Finally, Grandparents claim that the trial

court “misapplied the ‘timeliness’ doctrine enunciated in . . . E.A.[,] which was

limited to a question as to whether a grandparent had standing pursuant to

[section] 5325 [and] should be evaluated and ‘determined based upon the

facts when the issue is decided.’” Id. at 12, quoting E.A., 259 A.3d at 502,

citing M.W., supra at 1071.

      The common law “phrase ‘in loco parentis’ refers to a person who puts

oneself in the situation of a lawful parent by assuming the obligations incident

to the parental relationship without going through the formality of a legal

adoption.” C.G. v. J.H., 193 A.3d 891, 907 (Pa. 2018) (citation omitted).

“The status of ‘in loco parentis’ embodies two ideas: first, the assumption of

a parental status, and second, the discharge of parental duties.”        T.B. v.

L.R.M., 786 A.2d 913, 917 (Pa. 2001) (citation omitted). “The third party in

this type of relationship, however, can[]not place himself in loco parentis in

defiance of the parents' wishes and the parent/child relationship.” Id. “[I]n

loco parentis status cannot be achieved without the consent and knowledge

                                      -8-
J-A01001-22



of, and in disregard of[,] the wishes of a parent.” E.W. v. T.S., 916 A.2d

1197, 1205 (Pa. 2007) (citation omitted). Moreover,

      [t]he in loco parentis basis for standing recognizes that the need
      to guard the family from intrusions by third[-]parties and to
      protect the rights of the natural parent must be tempered by the
      paramount need to protect the child’s best interest. Thus, while
      it is presumed that a child’s best interest is served by maintaining
      the family’s privacy and autonomy, that presumption must give
      way where the child has established strong psychological bonds
      with a person who, although not a biological parent, has lived with
      the child and provided care, nurture, and affection, assuming in
      the child’s eye a stature like that of a parent. Where such a
      relationship is shown, our courts recognize that the child’s best
      interest requires that the third[-]party be granted standing so as
      to have the opportunity to litigate fully the issue of whether that
      relationship should be maintained even over a natural parent’s
      objections.

Id. at 917 (quoting J.A.L. v. E.P.H., 682 A.2d 1314, 1319-20 (Pa. Super.

1996)).

      Instantly,   Grandparents   claim    that   they   “presented   unrebutted

testimony of their assumption of parental status and discharge of parental

duties when [J.R.W.] resided with them during his formative years from 2013-

2016.”    Grandparents’ Brief, at 13.     Grandparents acknowledge that after

Parents’ custody trial in 2016, Grandparents “continued to [perform] ongoing

weekly responsibilities for [J.R.W.] while father would work consecutive days

as a firefighter,” Grandparents’ Brief, at 13, but it was not until “the

relationship between [F]ather and [Grandparents] abruptly turned adversarial

in the latter part of 2020” that Grandparents felt “compel[ed] . . . to initiate

the instant litigation.” Id.



                                     -9-
J-A01001-22



       The evidence of record shows that J.R.W. and Parents lived with

Grandparents for the first few weeks after J.R.W. was born. During that time,

Grandparents watched Child “three nights per week,” id. at 18, and they

provided childcare at Parents’ request. See N.T. Standing Hearing, 4/23/21,

at 16 (Grandmother testifying during the first year of J.R.W.’s life, “whenever

[Parents] were working, [she] would get [J.R.W.] overnight . . . at least three

nights    a   week.”).       Moreover,         Grandmother   had   J.R.W.   overnight

approximately four times per week after Parents separated.                  Id. at 17

(Grandmother testifying that post-separation, J.R.W. would stay overnight at

her house approximately four times a week from October 2012 through June

2013). In addition, Grandparents cared for J.R.W., after Father moved in with

Stepmother in the fall of 2016. Id. at 25 (Grandmother testifying after J.R.W.

moved in with Father and Stepmother8 in fall of 2016 and until December 31,

2019, Grandmother “had [J.R.W.]” when Father and Stepmother were

working).

       Notably, from June 2013 through September 2016, J.R.W. lived with

Grandparents “on a full[-]time basis.” Id. at 18. At that time, Father resided

in and maintained the marital residence; Father took classes in Prince

George’s County, Maryland, and Mother took classes in Virginia. Id. at 18-

19.   Father and Mother would visit and play with J.R.W. at Grandparents’

____________________________________________


8 Father remarried in 2019 and he and Stepmother have a child together, who
lives with them and J.R.W.


                                          - 10 -
J-A01001-22



house, id. at 19, and “once in a[]while” Mother would “keep [J.R.W.]

overnight.”    Id.    Grandmother testified that during those three years she

“played with” J.R.W., “taught him [his] ABC’s, read together[,] watched

movies together[,] bought everything [J.R.W.] needed [like] his clothes, his

shoes, diapers, baby food[, and] formula[,] took him to and paid for

preschool[,] accompanied Father to J.R.W.’s medical appointments[, and]

fixed him [all of his meals daily].” Id. at 19-23. During that time period,

Grandmother testified that neither Father nor Mother “ever complain[ed]

about the care [Grandparents] were giving to J[.R.W.].” Id. at 24.

       However, it is undisputed that since J.R.W. moved out of Grandparents’

home in 2016, he has been living with Father and Stepmother.9 After J.R.W.

moved into Father’s home, Grandmother testified that she “continue[d] her]

involvement with [J.R.W.] on a frequent basis” by “taking [J.R.W.] off the bus

and bring[ing] him to [her] house” when Father was working.        Id. at 25.

When both Father and Stepmother were working, which occurred “no more

than two times a week,” Grandmother testified that she would get J.R.W. off

the bus, “bring him to her house and feed him dinner and he would spend the

night [a]nd then she would get [J.R.W.] ready and take him to school the next

morning.” Id. at 25-26.




____________________________________________


9 Throughout his entire life Parents have had sole physical and legal custody
of J.R.W.

                                          - 11 -
J-A01001-22



      In Markham v. Wolf, 136 A.3d 134 (Pa. 2016), our Supreme Court

explained the foundation for determining standing:

      Standing in Pennsylvania is a jurisprudential matter. City of
      Philadelphia v. Commonwealth, [] 838 A.2d 566, 577 ([Pa.]
      2003).    In our Court’s landmark decision on standing, we
      explained that a person who is not adversely impacted by the
      matter he or she is litigating does not enjoy standing to initiate
      the court’s dispute resolution machinery. William Penn Parking
      Garage v. City of Pittsburgh, [] 346 A.2d 269, 280-81 (Pa.
      1975) (plurality). This is consistent with our jurisprudential
      approach that eschews advisory or abstract opinions, but, rather,
      requires the resolution of real and concrete issues. As we
      explained in In re Hickson, 821 A.2d [1238,] 1243 [(Pa. 2003)],
      the party to the legal action must be “aggrieved.”

      In determining whether a party is aggrieved, courts
      consider whether the litigant has a substantial, direct, and
      immediate interest in the matter. To have a substantial
      interest, the concern in the outcome of the challenge must surpass
      “the common interest of all citizens in procuring obedience to the
      law.” Id. An interest is direct if . . . the matter “caused harm to
      the party’s interest.” Id. Finally, the concern is immediate
      “if that causal connection is not remote or speculative.”
      City of Philadelphia, 838 A.2d [566,] 577 [(Pa. 2003)]. The
      “keystone to standing in these terms is that the person must be
      negatively impacted in some real and direct fashion.” Pittsburgh
      Palisades Park, LLC v. Commonwealth, []888 A.2d 655, 660
      (Pa. 2005).

Id. at 140.    “An ‘immediate’ interest involves the nature of the causal

connection between the action complained of and the injury to the party

challenging it[; it] is shown where the interest the party seeks to protect is

within the zone of interests sought to be protected by the statute or

constitutional guarantee in question.” South Whitehall Township Police




                                    - 12 -
J-A01001-22



Service v. South Whitehall Township, 555 A.2d 793, 795 (Pa. 1989)

(citations omitted).

      Thus, the question as to whether Grandparents are truly aggrieved—the

touchstone of standing—is the heart of the matter on appeal. Simply put, do

Grandparents currently have an immediate interest in the matter where, since

2016, their discharge of duties for J.R.W. has significantly changed?

      Instantly, at the time Grandparents filed their custody complaint in April

2021, J.R.W. had been living with Father for almost five years and had not

resided with Grandparents since September 2016, when he moved in with

Father and started kindergarten. From September 2016 until the end of 2019,

Grandparents provided after-school care for J.R.W. and occasionally kept him

overnight. At that time, Parents had resolved their custody matter and were

the sole legal and physical custodians of J.R.W. Since 2016, Parents have

been amicably co-parenting J.R.W. See N.T. Standing Hearing, 4/23/21, at

37 (Grandmother agreeing that since 2016 Parents have repaired their

relationship, co-parent very well together, and have “got[ten] better at

working together.”); see also M.W., supra at 1072 (efforts to usurp

presumptively fit parent’s rights to upbringing of his or her children subject to

constitutional limitations).

      In analyzing issues of third-party custody matters, courts of this

Commonwealth have focused on a change in circumstances that occurs

between the time a party has allegedly established standing to intervene/seek

custody and when the party ultimately seeks to intervene. In M.W., supra,

                                     - 13 -
J-A01001-22



our Court was tasked with reviewing whether a trial court properly found a

grandparent no longer had standing in a custody matter, under section 5324,

where her grandchildren’s dependency status had changed since the time

grandparent flied her custody complaint.               Focusing on the facts at the time

of the custody conference, the trial court dismissed the grandparent’s

complaint because “[c]hildren were no longer dependent and were residing

with Parents.” Id. at 1068. On appeal, the grandparent argued that the trial

court should have “looked back to the time she filed her complaint[, which

was one year10 before the custody conference,] to evaluate standing.” Id. at

1071.     In analyzing the issue and ultimately affirming the trial court, our

Court    recognized     that    “custody       cases    must   be   fluid   under   some

circumstances.” Id. 196 A.3d at 1071. Significantly, the panel noted that

“this Court has ‘reevaluated a party’s standing following a factual change in

circumstances, i.e., the termination of parental rights or adoption.’” Id.

        In J.A.L., our court found that where the petitioner, who had lived with

child’s custodial parent, the petitioner’s partner, as a “nontraditional family,

for many years before the birth of the child[,] and[,] thereafter[,] the parties

acted together to make arrangements for []artificial inseminations[,] . . . the

child was to be a member of their nontraditional family, the child of both of

them and not merely the offspring of [the custodial parent] as a single parent.”

____________________________________________


10In M.W., grandparent filed her first petition to intervene in the dependency
proceedings in September 2016. Grandparent later filed a complaint for
custody in March 2017. The custody conference was held in April 2018.

                                           - 14 -
J-A01001-22



J.A.L., supra at 1321. In concluding that petitioner had standing to seek

custody of child, our Court highlighted the fact that the petitioner’s early

contact with child

       was reinforced by visits after the parties’ separation, visits which
       occurred with a frequency and regularity similar to that of post-
       separation visits by many noncustodial natural parents and[,]
       thus[,] must be considered adequate to maintain any bond
       previously created. The evidence at trial clearly established that
       [petitioner] ha[d] shown a constant, sincere interest in the child,
       and that the child recognize[d petitioner] as a significant person
       in her life.

Id. at 1322.

       It is evident that in custody matters, courts evaluate the concept of

standing on a fluid basis, which necessarily implicates the immediacy prong

of a standing analysis—i.e., whether the interest the third-party seeks to

protect is within the “zone of interests sought to be protected by our [custody]

statute[s],”    South     Whitehall      Township,   supra   at   795,   and   the

constitutional right “to make decisions concerning the care, custody, and

control of one’s children [that] is one of the oldest fundamental rights

protected by the Due Process Clause of the Fourteenth Amendment.” K.W.,

supra at 502-03.       See also C.G., supra at 898 (“The liberty interest . . . of

parents in the care, custody and control of their children [] is perhaps the

oldest fundamental liberty interest recognized by the Court”).11

____________________________________________


11Similarly, in C.G. v. J.H., 193 A.3d 891 (Pa. 2018), our Supreme Court
acknowledged that it
(Footnote Continued Next Page)


                                          - 15 -
J-A01001-22



       As in M.W., the circumstances pre-and-post 2016, with regard to

Grandparents’ discharge of duties for J.R.W., have significantly changed.

Arguably, Grandparents stood in loco parentis during the time that they took

care of J.L.W. on a daily basis from 2013-2016, a time when the child also

lived exclusively with Grandparents at the acquiescence of parents.               See

M.J.S. v. B.B., 172 A.3d 651 (Pa. Super. 2021) (in loco parentis status

established where grandmother fed, bathed, and entertained child daily,

attended doctors’ appointments, and took child to class); see also C.G.,

supra (recognizing relevant time frame to determine whether party stands in

loco   parentis    is   when    party   developed   relationship   with   child   with

acquiescence or encouragement of natural parent). However, since the fall of



____________________________________________




       would be incongruous to ignore all post-separation conduct
       between a third-party and a child for the purpose of assessing
       whether the party stood in loco parentis, when the Adoption Act
       provides that a petition seeking involuntary termination of a
       natural or adoptive parent’s rights may be filed if the parent has
       “evidenced a settled purpose of relinquishing parental claim to a
       child and has refused or failed to perform parental duties” for a
       period of at least six months preceding the filing of the petition.
       23 Pa.C.S.[A.] § 2511(a)(1). To render all post-separation
       conduct irrelevant would be to afford a person seeking in
       loco parentis standing, at any time, a greater advantage to
       a natural or adoptive parent even in the event the third
       party had demonstrated his or her relinquishment of
       parental claims to a child.

Id. at 911 n.17 (emphasis added).



                                          - 16 -
J-A01001-22



2016, Grandparents have not maintained that same “bond previously

created.” J.A.L., supra at 1322.12

       Under such circumstances, Grandparents simply do not have the

requisite “immediate” interest necessary to establish standing.13 Accordingly,

we conclude that the trial court did not err in denying Grandparents standing

where, at the time they filed their petition to intervene, Grandparents’ duties

were akin to those of occasional childcare providers. See Argenio v. Fenton,

703 A.2d 1042, 1044 (Pa Super. 2017) (court properly denied in loco parentis

status to grandparent who provided daily childcare to grandchild where

evidence did not show grandparent “intended to be bound to the legal duties

and obligations of a parent”), but see Liebner v. Simcox, 834 A.2d 606 (Pa.

Super. 2002) (where record supported finding that stepfather-petitioner

maintained regular contact with child for three years following his separation

from mother and, during that time, had custody of child when he had physical


____________________________________________


12At the 2016 custody trial between Father and Mother, the trial court resolved
any question regarding whether Father abdicated his parental duties to
Grandparents in Father’s favor. See Trial Court Opinion, 9/12/16, at 2-7
(noting issues of credibility and weight of evidence decided by trial court in
custody matters and finding Father fit and capable of making reasonable child
rearing decisions and willing and able to provide for care of J.R.W.).

13 As our Supreme Court noted in C.G., supra, “[i]n loco parentis analyses
are necessarily fact-intensive and case-specific inquiries[.]” Id. at 911. Here,
we carefully craft our holding to apply to the specific timeline and facts of this
case—where grandparents had not assumed parental status or discharged
parental duties for J.R.W., for purposes of establishing in loco parentis status,
for almost five years by the time they filed their petition to intervene.


                                          - 17 -
J-A01001-22



custody of child’s half-sister on alternating weekends and some holidays and

vacations, petitioner established in loco parentis status).

       Because the record supports the trial court’s finding that Grandparents

have not assumed parental status or discharged parental duties with regard

to J.R.W.,14 the court correctly determined that Grandparents did not stand in

loco parentis to Child and, thus, properly denied their petition to intervene

and grant standing.15        T.B., supra at 916 (“An appellate court may not

interfere with a trial court’s factual conclusions unless they are unreasonable

in view of the trial court’s factual findings and[,] thus[,] represent an abuse

of discretion.”).

       Order affirmed.16


____________________________________________


14 Our holding today does not speak to a situation where a grandparent seeks
to establish standing for custody purposes when it is alleged that a child is at
risk due to parental abuse, neglect, drug or alcohol abuse or incapacity. Under
such circumstances, a grandparent need not stand in loco parentis to the child
to file a custody action. See 23 Pa.C.S.A. § 5324(3)(i-iii)(B).

15 Although not the focus of their argument on appeal, Grandparents are also
unable to establish standing where Parents did not disagree as to whether
Grandparents “should have custody,” 23 Pa.C.S.A. § 5325(2)((ii), and where
Grandparents failed to offer evidence showing that, within six months after
J.R.W. lived with them continuously for at least 12 months and was removed
from their home by Father, they filed an action. Id. at §§ 5324(3)(iii)(C);
5325(3).
16 We need not address Grandparents’ claim that the trial court improperly
interpreted E.A., especially where any such analysis would amount to a mere
advisory opinion. See Blumenstock v. Gibson, 811 A.2d 1029, 1033 (Pa.
Super. 2002) (we are not limited by trial court’s rationale and may affirm its
decision on any basis).


                                          - 18 -
J-A01001-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/09/2022




                          - 19 -